Name: Council Regulation (EEC) No 2573/78 of 30 October 1978 on the application of Decision No 2/78 of the EEC-Turkey Council of Association relating to proof of origin for certain textile products exported by Turkey
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international affairs;  leather and textile industries;  international trade
 Date Published: nan

 1 . 11 . 78 Official Journal of the European Communities No L 309/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2573/78 of 30 October 1978 on the application of Decision No 2/78 of the EEC-Turkey Council of Associa ­ tion relating to proof of origin for certain textile products exported by Turkey HAS ADOPTED THIS REGULATION : Article 1 For the purpose of implementing the Association Agreement between the European Economic Commu ­ nity and Turkey, Decision No 2/78 of the Council of Association shall be applicable in the Community. The text of the Decision is annexed to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Association Agreement between the Euro ­ pean Economic Community and Turkey was signed on 12 September 1963 and entered into force on 1 December 1964 ; Whereas, having regard to the need to prevent deflec ­ tions of trade and abuses in respect of certain textile products, the EEC-Turkey Council of Association has adopted Decision No 2/78 ; Whereas the Decision should be made operative in the Community, Article 2 This Regulation shall enter into force on 1 November 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 October 1978 . For the Council The President J. ERTL